WELBORN, Commissioner.
I concur in result. I believe that a sub-missible case was made of negligently driving over a roadway containing large holes at a speed that was excessive under the circumstances. I find no basis for the conclusion that a submissible case was made on the grounds that defendant failed to drive his automobile so as to avoid the holes and drove his automobile into said holes. I find nothing in the facts as stated to support the conclusion that there was an available route whereby the holes could have been avoided.
In my opinion this is a case involving specific negligence although only general negligence is pleaded. I see no reason to discuss the possibility of application of the res ipsa loquitur doctrine.